*833Motion to dismiss the appeal in Di Lorenzo v Carey granted and the appeal dismissed, without costs, upon the grounds that the modification at the Appellate Division is not substantial (CPLR 5601, subd [a], par [iii]) and no substantial constitutional question is directly involved (CPLR 5601, subd [b], par 1). Motion to dismiss the appeal in Farrell v Carey granted and the appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved (CPLR 5601, subd [b],.par 1).